DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962; hereinafter Ohuchi), in view of Matsunaga et al. (US 2016/0000408; hereinafter Matsunaga).

Regarding claim 1, Ohuchi discloses an image processing system.  Ohuchi shows an x-ray diagnostic apparatus (see 200 in fig. 1) comprising: a processing circuity (see 400 in fig. 1) configured to generate an X-ray image of an object by irradiating the object X-rays (see par. [0025], [0026]), acquire an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (see par. [0064], [0065], [0157]), generate a superimposed image in which the evaluation result is superimposed on the X-ray image (see par. [0020], [0100], [0101], [0134]), and display the superimposed image on a display (see par. [0020], [0100], [0101], [0134]).
But, Ohuchi fails to explicitly state displaying result on a corresponding position along the blood vessel.
Matsunaga discloses an ultrasound system.  Matsunaga teaches displaying result on a corresponding position along the blood vessel (see fig. 9; par. [0104]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have utilized the teaching of displaying result on a corresponding position along the blood vessel in the invention of Ohuchi, as taught by Matsunaga, to provide more information and better visual location of the result to the user for easier diagnosis of the region of interest. 
Regarding claim 2, Ohuchi shows the processing circuity is configured to acquire the evaluation result from an ultrasonic diagnostic apparatus (see 100 in fig. 1; see par. [0064], [0065], [0157]).

	Regarding claim 4, Ohuchi shows wherein the processing circuitry is configured to generate the superimposed image as the evaluation result by superimposing plural colors on the X-ray image (see par. [0067], [0069], [0158], [0160]; see fig. 5 and 6), the plural colors depending on at least one of magnitude of elasticity of the blood vessel (see par. [0067], [0069], [0100], [0101], [0158], [0160]; see fig. 5 and 6).
But, Ohuchi fails to explicitly state displaying result on a corresponding position along the blood vessel.
Matsunaga discloses an ultrasound system.  Matsunaga teaches displaying result on a corresponding position along the blood vessel (see fig. 9; par. [0104]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have utilized the teaching of displaying result on a corresponding position along the blood vessel in the invention of Ohuchi, as taught by Matsunaga, to provide more information and better visual location of the result to the user for easier diagnosis of the region of interest. 

Regarding claim 7, Ohuchi discloses an image processing system.  Ohuchi shows a medical image processing apparatus (see abstract; fig. 1), comprising: processing circuity (see 400 in fig. 1) to acquire  an X-ray image of an object (see par. [0025], [0026]), acquire an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (see par. [0064], [0065], [0157]), generate a superimposed image in which the evaluation result is superimposed on the X-ray image (see par. [0020], [0100], [0101], [0134]), and display the superimposed image on a display (see par. [0020], [0100], [0101], [0134]).
But, Ohuchi fails to explicitly state displaying result on a corresponding position along the blood vessel.
Matsunaga discloses an ultrasound system.  Matsunaga teaches displaying result on a corresponding position along the blood vessel (see fig. 9; par. [0104]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have utilized the teaching of displaying result on a corresponding position along the blood vessel in the invention of Ohuchi, as taught by Matsunaga, to provide more information and better visual location of the result to the user for easier diagnosis of the region of interest. 

Regarding claim 8, Ohuchi discloses an image processing system.  Ohuchi shows a medical image diagnosis apparatus (see abstract; fig. 1), comprising: processing circuity (see 400 in fig. 1) to calculate an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (see par. [0064], [0065], [0157]), acquire an X-ray image of an object (see par. [0025], [0026]), generate a superimposed image in which the evaluation result is superimposed on the X-ray image (see par. [0020], [0100], [0101], [0134]), and display the superimposed image on a display (see par. [0020], [0100], [0101], [0134]).
But, Ohuchi fails to explicitly state displaying result on a corresponding position along the blood vessel.
Matsunaga discloses an ultrasound system.  Matsunaga teaches displaying result on a corresponding position along the blood vessel (see fig. 9; par. [0104]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have utilized the teaching of displaying result on a corresponding position along the blood vessel in the invention of Ohuchi, as taught by Matsunaga, to provide more information and better visual location of the result to the user for easier diagnosis of the region of interest. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962), in view of Matsunaga et al. (US 2016/0000408; hereinafter Matsunaga) as applied to claim 1 above, and further in view of Kadokura et al. (US 2010/0217125; hereinafter Kadokura).
Regarding claim 3, Ohuchi and Matsunaga disclose the invention substantially as described in the 103 rejection, but fail to explicitly state an image indicative of hardness distribution of in internal tissue of the object. 
Kadokura discloses an ultrasonic diagnostic device.  Kadokura teaches determining thickness evaluation (see par. [0007], [0010], [0022], [0032], [0037]), and an image indicative of hardness distribution of in internal tissue of the object (see par. [0184], [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of determining thickness evaluation and an image indicative of hardness distribution of in internal tissue of the object in the invention of Ohuchi and Matsunaga, as taught by Kadokura, to provide the user with more information to better diagnose the patient.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962), in view of Matsunaga et al. (US 2016/0000408; hereinafter Matsunaga) as applied to claim 1 above, and further in view of Waki (US 2007/023916).
Regarding claim 5, Ohuchi discloses the invention substantially as described in the 102 rejection, furthermore, Ohuchi shows configured to generate the superimposed image as the evaluation result by superimposing plural colors on the X-ray image (see par. [0067], [0069], [0158], [0160]; see fig. 5 and 6) and Matsunaga teaches displaying result on a corresponding position along the blood vessel (see fig. 9; par. [0104]-[0110]), but fails to explicitly state that the one color depending on a value obtained by binarizing at least one of magnitude of elasticity.
Waki discloses ultrasound diagnostic apparatus.  Waki teaches the one color depending on a value obtained by binarizing at least one of magnitude of elasticity (see claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of the one color depending on a value obtained by binarizing at least one of magnitude of elasticity in the invention of Ohuchi and Matsunaga, as taught by Waki, to provide the user with more information to better diagnose the patient. 

Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962), in view of Matsunaga et al. (US 2016/0000408; hereinafter Matsunaga) as applied to claims 1 and 8 above, and further in view of Davies (US 2013/0046190; hereinafter Davies).
Regarding claim 6, Ohuchi and Matsunaga disclose the invention substantially as described in the 103 rejection above, furthermore Ohuchi shows generating the superimposed image and displaying the superimposed image on the display  (see par. [0020], [0100], [0101], [0134]), but fails to explicitly state that the information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure.
Davies discloses assessing a vessel.  Davies teaches information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure ([0068], [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure in the invention of Ohuchi and Matsunaga, as taught by Davies, to provide the user with more information to diagnose the patient and determine if treatment is needed. 
Regarding claim 9, Ohuchi and Matsunaga disclose the invention substantially as described in the 103 rejection above, furthermore Ohuchi shows generating the superimposed image and displaying the superimposed image on the display  (see par. [0020], [0100], [0101], [0134]), but fails to explicitly state that the information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure.
Davies discloses assessing a vessel.  Davies teaches information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure ([0068], [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure in the invention of Ohuchi and Matsunaga, as taught by Davies, to provide the user with more information to diagnose the patient and determine if treatment is needed. 

Response to Arguments
Applicant’s arguments filed on 01/06/2022 with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.
Furthermore, the Examiner note that in response to Applicant remarks with respect to prior art Ohuchi in middle of page 6, the examiner respectfully disagrees.  Ohuchi does discloses an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (par. [0064] states “The analyzing unit 156 derives strain in the longitudinal direction (LS), strain in the circumferential direction (CS), and strain in the radial direction”;  [0065] states “The analyzing unit 156 derives strain as the heart wall motion information from the result of the 3DT of the endocardium and the epicardium, for example. The analyzing unit 156 derives strain in the longitudinal direction (LS), strain in the circumferential direction (CS), and strain in the radial direction (RS);  par. [0157] states “Thus, the analyzing unit 156 derives the time-series data of the heart wall motion information, such as strain and displacement.”), the Examiner notes that strain and displacement evaluation is elasticity evaluation.  Furthermore, Ohuchi also discloses generate a superimposed image in which the evaluation result is superimposed on the X-ray image (see par. [0020], [0100], [0101], [0134]).
The Examiner has provided new prior art Matsunaga to address the claim limitation of displaying result on a corresponding position along the blood vessel (see fig. 9; par. [0104]-[0110]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793          

/Oommen Jacob/             Primary Examiner, Art Unit 3793